Citation Nr: 1619773	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  03-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a dental disability, claimed as temporomandibular joint (TMJ) dysfunction, to include as due to an undiagnosed illness, to include as secondary to sinusitis with headaches, and to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness, and to include as secondary to PTSD.

3. Entitlement to an initial disability rating in excess of 30 percent, and a disability rating in excess of 50 percent from April 29, 2014, for PTSD.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, attorney


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1987, and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2002 and February 2012 rating decisions by the VA Regional Office (RO) in Waco, Texas, and a September 2013 rating decision by the RO in Lincoln, Nebraska.  Jurisdiction of this matter resides with the Waco RO.

By a decision dated in December 2006, the Board denied the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and for temporomandibular joint (TMJ) dysfunction.  The Veteran appealed the Board's December 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision and remand the claims.  In a December 2007 order, the Court endorsed the JMR, and the Veteran's claims were returned to the Board for compliance with the instructions in the December 2007 Court-adopted JMR.

In May 2008, the Board remanded the Veteran's claims of entitlement to service connection for PTSD and for TMJ dysfunction for further development.

In a February 2012 rating decision, the Waco RO granted entitlement to service connection for PTSD effective August 18, 2011, rated as 30 percent disabling.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for PTSD is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In April 2012, VA received the Veteran's notice of disagreement with the initial disability rating and the effective date assigned for the PTSD.  In an April 2014 rating decision, the Waco RO granted entitlement to an effective date for the grant of service connection of PTSD to October 31, 2001, the date of the Veteran's claim of service connection.  As that decision represents a full grant of the benefit sought, the issue of entitlement to an earlier effective date for the grant of service connection for PTSD is not currently before the Board.

In a November 2014 rating decision, the Waco RO granted a 50 percent disability rating for PTSD, effective April 29, 2014.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also November 2015 notice of disagreement.

In her October 2001 claim, the Veteran stated she is seeking service connection for TMJ dysfunction.  As the Veteran's subsequent statements indicate she seeks service connection for a dental disability, manifested by jaw pain and/or teeth grinding, however diagnosed, and in light of the multiple diagnoses enumerated in the evidence of record, the matter is being characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

Similarly, in her August 2011 claim, the Veteran stated she is seeking service connection for gastroesophageal reflux disease (GERD).  As the Veteran's subsequent statements indicate she seeks service connection for a gastrointestinal disability, however diagnosed, and in light of the multiple diagnoses enumerated in the evidence of record, the matter is being characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a June 2005 decision, the Board denied entitlement to service connection for chronic fatigue syndrome (CFS), but granted entitlement to service connection for chronic fatigue due to undiagnosed illness.  In a February 2006 rating decision, the Appeals Management Center granted entitlement to service connection for CFS due to an undiagnosed illness effective October 31, 2001, rated as noncompensable.  In a statement received in February 2007, the Veteran indicated she disagreed with the decision regarding service connection for CFS in the February 2006 rating decision.  However, entitlement to service connection was granted for CFS.  Accordingly, the Board finds the February 2007 statement did not specify an adverse determination in the February 2006 rating decision with which the Veteran disagreed, and therefore did not constitute a valid notice of disagreement with any issue adjudicated in the February 2006 rating decision.  See, e.g., 38 C.F.R. § 20.201 (2015).  

In an October 2009 rating decision, the Waco RO's determinations included denials of entitlement to increased disability ratings for the Veteran's service-connected residuals of a right ankle injury and allergic rhinitis.  In an October 2010 notice of disagreement, the Veteran disagreed with these two decisions.  In January 2011, the Waco RO issued a statement of the case continuing the denials.  The Veteran did not submit a substantive appeal in response to the January 2011 statement of the case.  Accordingly, the Veteran did not perfect an appeal as to the issues of entitlement to increased disability ratings for residuals of a right ankle injury or allergic rhinitis, and thus, those issues are not currently before the Board.

In a September 2014 rating decision, the Waco RO's determinations included denials of entitlement to service connection for a left knee condition, a right knee condition, and for fallen arches with severe pronation.  In a September 2015 notice of disagreement, the Veteran disagreed with the denials of service connection for the bilateral knees and for fallen arches.  The Board's review of the evidentiary record reveals that the AOJ is taking action on these timely appealed issues.  As such, the Board will not accept jurisdiction over them at this time.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a March 2006 VCAA notice letter, an August 2013 VA examination report, a September 2013 VA examination addendum opinion, and treatment records from the Central Texas VA Healthcare System (HCS) dated March 2000 to June 2015; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board finds that that further development is necessary, and the Veteran's claims must be remanded.

Dental Disability

First, the evidence of record indicates there are outstanding private treatment records.  In an April 2000 VA ambulatory care note, the Veteran indicated she had seen a private dentist.  In December 2006, the Veteran submitted a letter from a private dentist, Dr. A.J.J., outlining the Veteran's required dental treatment.  In October 2008 and January 2009 treatment notes from Dr. L.S., the Veteran complained of a headache lasting 12 months, and reported associated symptoms including pain in the teeth and right TMJ pain.  On remand, the AOJ should undertake appropriate developments to obtain all outstanding relevant private treatment records.

Further, the VA treatment records associated with the evidentiary record date back to March 2000, at which time the Veteran reported a history of TMJ dysfunction.  However, the March 2000 VA primary care note states the Veteran was a patient of Dr. J.S., indicating that was not the Veteran's first visit for VA treatment.  On remand, the AOJ should obtain all VA treatment records dated prior to March 2000.

In accordance with the Board's May 2008 remand instructions, the Veteran was afforded a new VA examination in July 2008.  At that time, the VA dentist reviewed the evidentiary record, including the Veteran's service dental records.  The July 2008 VA examiner opined that the Veteran's TMJ symptoms did not first to the level of TMJ dysfunction syndrome, that there was no flattening of the cusps which is the usual pattern for bruxism, and that there was no mention in any of the Veteran's dental records of "dental neuralgia" or trigeminal neuralgia.  However, in the December 2006 letter, Dr. A.J.J. stated the Veteran's tooth #30  was missing the distal buccal cusp, and that #30 and #31 showed signs of fracture.  As it does not appear from the July 2008 VA examination report that the examiner had reviewed the December 2006 letter, or had the opportunity to review any private dental treatment records, on remand, the AOJ should obtain an addendum opinion from the July 2008 VA examiner to address the private dental records.

Further, in a June 2007 VA mental health note, the Veteran reported she clenched her jaw at night and that she used to have a teeth guard.  The psychiatrist addressed relaxation with the Veteran, and recommended she consult a dentist.  Again, October 2008 and January 2009 treatment notes from Dr. L.S. discuss teeth and right TMJ pain in relation to the Veteran's sinus headaches.  Accordingly, the Board finds the medical evidence of record raises the theory of secondary service connection regarding the Veteran's dental disability and her service-connected sinusitis with headaches and/or her service-connected PTSD.  On remand, the AOJ should provide the Veteran with VCAA notice regarding secondary service connection claims.  The AOJ should then ask the July 2008 VA examiner to address the theory of secondary service connection.

Gastrointestinal Disability

In November 2014, the Veteran submitted private treatment records from Dr. R.M. at University Medical Center Brackenridge, to whom the Veteran was referred by her VA primary care physician regarding her gastrointestinal complaints.  On remand, the AOJ should obtain any updated treatment records from this provider.

In August 2013, the Veteran was afforded a VA examination.  At that time, the VA examiner diagnosed only GERD, but in a September 2013 addendum opinion noted that H. pylori had also recently been diagnosed.  In the August 2013 examination report and September 2013 addendum opinion, the VA examiner opined that the Veteran's GERD and H. pylori are not undiagnosable illnesses related to the Veteran's Gulf War service.  However, treatment records from the Veteran's first period of active duty service contain multiple complaints of gastrointestinal symptoms, and the Veteran also contends that her current gastrointestinal disability began during and/or is related to her complaints during that period of service.  See September 2014 notice of disagreement.  Further, the Veteran has also indicated her current gastrointestinal disability may be caused or aggravated by her service-connected PTSD, to include her psychiatric medications.  See March 2015 substantive appeal.  Further, the November 2014 treatment records from Dr. R.M. include diagnoses of esophageal stricture, gastritis, and a hiatal hernia.  On remand, the AOJ should obtain an addendum opinion from the August 2013 VA examiner to fully address all diagnosed gastrointestinal disorders, as well as all theories of service connection.

PTSD

Vet Center treatment records associated with the evidentiary record are dated up to May 2002.  However, the evidence of record indicates the Veteran continued to receive treatment at the Vet Center after May 2002.  See, e.g., August 2004 VA PCT consult results; June 2003 Vet Center letter.  On remand, the AOJ should undertake appropriate efforts to obtain all outstanding Vet Center treatment records.

The Veteran was last afforded a VA examination regarding her service-connected PTSD in August 2014.  However, in a November 2015 notice of disagreement, the Veteran's representative stated the Veteran's PTSD symptoms had recently gotten worse, and noted the continued adverse effects the Veteran's PTSD symptoms are having on her ability to work.  Where a veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, on remand the Veteran should be afforded a new VA examination to determine the manifestations and current severity of her service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should ask the Veteran to identify any private testing and/or treatment related to her dental disability, gastrointestinal disability, and PTSD.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. A.J.J., Dr. L.S., and Dr. R.M.  The AOJ should undertake appropriate development to obtain all outstanding Vet Center records, to include from the Austin Vet Center dated from May 2002 to the present.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

3. The AOJ should obtain all outstanding relevant VA treatment records, to include from the Central Texas HCS dated prior to March 2000, and from June 2015 to the present.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the July 2008 VA examiner.  If the examiner is not available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current dental disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all dental disabilities which are currently manifested, or which have been manifested at any time since October 2001.  

The examiner should specifically address the December 2006 letter from Dr. A.J.J. which stated the Veteran's tooth #30 was missing the distal buccal cusp, and that #30 and #31 showed signs of fracture.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current dental disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contention that her current dental disability is related to the early removal of her braces in January 1991.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current dental disability was caused by her service-connected sinusitis with headaches and/or PTSD, alone or in combination?

The examiner should specifically address the Veteran's report to her treating VA psychiatrist that she would clench her jaw at night and the psychiatrist's recommendation of relaxation techniques, as well as the Veteran's complaint of teeth and right TMJ pain as symptoms associated with her sinus headaches.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current dental disability is aggravated by her service-connected sinusitis with headaches and/or PTSD, alone or in combination?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

5. After #1 through #3 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the August 2013 VA examiner.  If the examiner is not available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current gastrointestinal disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all gastrointestinal disabilities which are currently manifested, or which have been manifested at any time since August 2011.  

The examiner should specifically address the diagnoses of record of GERD, H. pylori, gastritis, hiatal hernia, and esophageal stricture.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current dental disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that her current gastrointestinal issues are related to her multiple gastrointestinal complaints during her first period of active duty service, from March 1983 to March 1987.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current gastrointestinal disability was caused by her service-connected PTSD, to include prescribed medications?

The examiner should specifically address the articles received in March 2015 from the Veteran's representative regarding the side effects of psychiatric medications, and about a link found among stress, GERD, and mental disorders.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current gastrointestinal disability is aggravated by her service-connected PTSD, to include prescribed medications?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

6. After #2 and #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of her service-connected PTSD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected PTSD.  The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected PTSD.

7. After the above development has been completed, adjudicate the claims.  The AOJ should specifically consider the argument of the Veteran's representative that an extraschedular rating for PTSD is warranted due to marked interference with the Veteran's employment.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

